Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the papers filed on April 28, 2021. Claims 1-4, 7, 18-20, 23-26, 28, 34 and 62-63 are currently pending. Claim 1 has been amended and claim 30 has been canceled by Applicants’ amendment filed on April 28, 2021.  No claims were newly added.
Therefore, claims 1-4, 7, 18-20, 23-26, 28, 34 and 62-63are currently under examination to which the following grounds of rejection are applicable.
Applicant’s representative was contacted May 12, 2021 to amend claim  1 , 3 and 25  to set forth the claims filed on May 28, 2021  in condition for allowance. 
	Authorization for the examiner’s amendment was given by Kyle A. Gurley on  May 14,  2021. 
EXAMINER’S AMENDMENT
In the claims:

Claim 1 has been rewritten as follows:

1. A method of nucleic acid integration, the method comprising: contacting in vitro a target supercoiled DNA molecule with: (1) a double stranded donor DNA molecule and a Casl protein, or (2) the double stranded donor DNA molecule, the Casl protein, and a Cas2 protein; wherein:
(a)    the target supercoiled DNA molecule comprises an AT-rich region upstream of a region that forms a DNA cruciform structure; and
(b)    the double stranded donor DNA molecule is linear and comprises a 3’-OH overhang with a length of from 1 to 5 nucleotides, wherein at least one 3’ most nucleotide of the double stranded donor DNA molecule is a C, 


Correct claims and 3 and  25 as follows:
Page 2, line 1 of claim 3, the phrase “ wherein said contacting is in vitro” is replaced by -----wherein the in vitro contacting is outside of a cell--------
Page 3, line 2 of claim 25, the phrase “ of a region that forms a DNA” is replaced by -----of the region that forms a DNA--------

Reasons for allowance
All claims are free of the prior art of record because, the totality of the prior art does not provide a substantial evidence to teach, suggest, or provide one of ordinary skill in the art a motivation to practice the claimed invention as currently claimed. The prior art of record does not teach or suggest in vitro methods of nucleic acid integration of a double stranded donor DNA molecule into a target supercoiled DNA molecule (e.g., a plasmid DNA, chromosomal DNA, etc.) favoring the CRISPR Locus, wherein the donor DNA molecule is linear and comprises a 3’-OH overhang with a length of from 1 to 5 nucleotides, wherein at least one 3’ most nucleotide of the double stranded donor DNA molecule is a C, wherein integration and transposition reactions proceed via nucleophilic attack of DNA 3'-OH groups at target DNA phosphodiester bonds to produce a half-site intermediate leading to preferentially full integration of the C 3'-OH double stranded donor DNA molecule into the target strand of DNA molecule that runs 5'-to-3',  and wherein integration is catalyzed by the Cas1-Cas2 complex. 

Conclusion
Claims 1-4, 7, 18-20, 23-26, 28, 34 and 62-63 are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA G LEAVITT/Primary Examiner, Art Unit 1633